Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Xiaobo Zhang and Jin Liu on 8/31/2022. 

The application has been amended as follows:

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Fig. 11 – the time gap after first radio signal – says “First time window”, which appears should be changed to “First time gap” in view of description para 911. 
The amended drawings including the fig. 11 correction has been attached to the office action. 

Claims

1. (Currently Amended) A method in a first node for wireless communication, comprising: 
transmitting a first sequence and a first radio signal, the first sequence being associated with the first radio signal, the first sequence is used for determining a time-frequency resource unit occupied by the first radio signal, the first sequence is used for determining a scrambling sequence of the first radio signal; the first sequence being transmitted on a first random-access channel, and a first bit block being used for generating the first radio signal; 
receiving a second radio signal, the second radio signal comprising a first information block; and 
transmitting a second sequence and a third radio signal, the second sequence being associated with the third radio signal, the second sequence is used for determining a time- frequency resource unit occupied by the third radio signal, the second sequence is used for determining a scrambling sequence of the third radio signal; the second sequence being transmitted on a second random-access channel, and the first bit block being used for generating the third radio signal; 
wherein the first radio signal is used for carrying a first identification, the [[a]] first identification is used for determining [[a]] the time-frequency resource unit occupied by the first radio signal; the first information block is used for triggering a transmission of the third radio signal; the first information block comprises a first sequence index, the first sequence index corresponds to the first sequence; the first information block is used for determining transmission parameters of the third radio signal.  

2. (Currently Amended) The method according to claim 1, wherein the first information block comprises Q first-type response signaling, a first response signaling is one of the Q first-type response signaling, the first response signaling corresponds to the first sequence, and the first response signaling is used for determining that the first bit block is not correctly decoded, Q is a positive integer.  

3. (Original) The method according to claim 1, wherein the first information block comprises a first target signaling, the first target signaling corresponds to the first sequence, the first target signaling is used for determining that the first bit block is not correctly decoded, a target receiver of the first information block is the first node.  Page 2 of 13

4. (Original) The method according to claim 1, comprising: performing a first blind detection and a second blind detection respectively on a first candidate channel and a second candidate channel; wherein the first radio signal is used for triggering the first blind detection and the second blind detection; the second radio signal is detected on the first candidate channel.  

5. (Original) The method according to claim 4, comprising: receiving a first signaling in a first time window; wherein a time domain resource unit occupied by the first candidate channel and a time domain resource unit occupied by the second candidate channel both belong to the first time window; at least one of a time-frequency resource unit occupied by the first sequence and a time- frequency resource unit occupied by the first radio signal is used for determining the first time window; the first signaling is used for determining scheduling information of the second radio signal.  

6. (Currently Amended) A method in a second node for wireless communication, comprising: 
receiving a first sequence and a first radio signal, the first sequence being associated with the first radio signal, the first sequence is used for determining a time-frequency resource unit occupied by the first radio signal, the first sequence is used for determining a scrambling sequence of the first radio signal; the first sequence being transmitted on a first random-access channel, and a first bit block being used for generating the first radio signal; 
transmitting a second radio signal, the second radio signal comprising a first information block; and 
receiving a second sequence and a third radio signal, the second sequence being associated with the third radio signal, the second sequence is used for determining a time- frequency resource unit occupied by the third radio signal, the second sequence is used for determining a scrambling sequence of the third radio signal; the second sequence being transmitted on a second random-access channel, and the first bit block being used for generating the third radio signal; 
wherein the first radio signal is used for carrying a first identification, the [[a]] first identification is used for determining [[a]] the time-frequency resource unit occupied by the first radio signal; the first information block is used for triggering a transmission of the third radio signal; the first information block comprises a first sequence index, the first sequence index corresponds to the Page 3 of 13 first sequence; the first information block is used for determining transmission parameters of the third radio signal.  

7. (Currently Amended) The method according to claim 6, wherein the first information block comprises Q first-type response signaling, a first response signaling is one of the Q first-type response signaling, the first response signaling corresponds to the first sequence, and the first response signaling is used for determining that the first bit block is not correctly decoded, Q is a positive integer.  

8. (Currently Amended) The method according to claim 6, wherein the first information block comprises a first target signaling, the first target signaling corresponds to the first sequence, the first target signaling is used for determining that the first bit block is not correctly decoded, a target receiver of the first information block is [[the]] a first node.  

9. (Currently Amended) The method according to claim 6, comprising: 
determining [[the]] a first candidate channel out of [[a]] the first candidate channel and a second candidate channel; 
wherein a result of detection of the first radio signal is used for determining the first candidate channel; the second radio signal is transmitted on the first candidate channel.  

10. (Original) The method according to claim 9, comprising: transmitting a first signaling in first time window; wherein a time domain resource unit occupied by the first candidate channel and a time domain resource unit occupied by the second candidate channel both belong to the first time window; at least one of a time-frequency resource unit occupied by the first sequence and a time- frequency resource unit occupied by the first radio signal is used for determining the first time window; the first signaling is used for determining scheduling information of the second radio signal.  

11. (Currently Amended) A first node for wireless communication, comprising: 
a first transmitter, which transmits a first sequence and a first radio signal, the first sequence being associated with the first radio signal, the first sequence is used for determining a time-frequency resource unit occupied by the first radio signal, the first sequence is used for determining a scrambling sequence of the first radio signal; the first sequence being transmitted on a first random-access channel, and a first bit block being use for generating the first radio signal; 
Page 4 of 13Responsive to Office Action dated March 21, 2022a first receiver, which receives a second radio signal, the second radio signal comprising a first information block; and 
a second transmitter, which transmits a second sequence and a third radio signal, the second sequence being associated with the third radio signal, the second sequence is used for determining a time-frequency resource unit occupied by the third radio signal, the second sequence is used for determining a scrambling sequence of the third radio signal; the second sequence being transmitted on a second random-access channel, and the first bit block being used for generating the third radio signal; 
wherein the first radio signal is used for carrying a first identification, the [[a]] first identification is used for determining [[a]] the time-frequency resource unit occupied by the first radio signal; the first information block is used for triggering a transmission of the third radio signal; the first information block comprises a first sequence index, the first sequence index corresponds to the first sequence; the first information block is used for determining transmission parameters of the third radio signal.  

12. (Currently Amended) The first node according to claim 11, wherein the first information block comprises Q first-type response signaling, a first response signaling is one of the Q first-type response signaling, the first response signaling corresponds to the first sequence, and the first response signaling is used for determining that the first bit block is not correctly decoded, Q is a positive integer.  

13. (Original) The first node according to claim 11, wherein the first information block comprises a first target signaling, the first target signaling corresponds to the first sequence, the first target signaling is used for determining that the first bit block is not correctly decoded, a target receiver of the first information block is the first node.  

14. (Original) The first node according to claim 11, comprising: 
the first receiver performing a first blind detection and a second blind detection respectively on a first candidate channel and a second candidate channel; 
wherein the first radio signal is used for triggering the first blind detection and the second blind detection; the second radio signal is detected on the first candidate channel.  

15. (Original) The first node according to claim 14, comprising: the first receiver receiving a first signaling in a first time window, 
Page 5 of 13Responsive to Office Action dated March 21, 2022wherein a time domain resource unit occupied by the first candidate channel and a time domain resource unit occupied by the second candidate channel both belong to the first time window; at least one of a time-frequency resource unit occupied by the first sequence and a time- frequency resource unit occupied by the first radio signal is used for determining the first time window; the first signaling is used for determining scheduling information of the second radio signal.  

16. (Currently Amended) A second node for wireless communication, comprising: 
a second receiver, which receives a first sequence and a first radio signal, the first sequence being associated with the first radio signal, the first sequence is used for determining a time-frequency resource unit occupied by the first radio signal, the first sequence is used for determining a scrambling sequence of the first radio signal; the first sequence being transmitted on a first random-access channel, and a first bit block being used for generating the first radio signal; 
a third transmitter, which transmits a second radio signal, the second radio signal comprising a first information block; and 
a third receiver, which receives a second sequence and a third radio signal, the second sequence being associated with the third radio signal, the second sequence is used for determining a time-frequency resource unit occupied by the third radio signal, the second sequence is used for determining a scrambling sequence of the third radio signal; the second sequence being transmitted on a second random-access channel, and the first bit block being used for generating the third radio signal; 
wherein the first radio signal is used for carrying a first identification, the [[a]] first identification is used for determining [[a]] the time-frequency resource unit occupied by the first radio signal; the first information block is used for triggering a transmission of the third radio signal; the first information block comprises a first sequence index, the first sequence index corresponds to the first sequence; the first information block is used for determining transmission parameters of the third radio signal.  

17. (Currently Amended) The second node according to claim 16, wherein the first information block comprises Q first-type response signaling, a first response signaling is one of the Q first-type response signaling, the first response signaling corresponds to the first sequence, and the first Page 6 of 13response signaling is used for determining that the first bit block is not correctly decoded, Q is a positive integer.  

18. (Currently Amended) The second node according to claim 16, wherein the first information block comprises a first target signaling, the first target signaling corresponds to the first sequence, the first target signaling is used for determining that the first bit block is not correctly decoded, a target receiver of the first information block is [[the]] a first node.  

19. (Currently Amended) The second node according to claim 16, comprising: 
the third transmitter determining [[the]] a first candidate channel out of [[a]] the first candidate channel and a second candidate channel; wherein a result of detection of the first radio signal is used for determining the first candidate channel; the second radio signal is transmitted on the first candidate channel.  

20. (Original) The second node according to claim 19, comprising: 
the third transmitter transmitting a first signaling in a first time window; 
wherein a time domain resource unit occupied by the first candidate channel and a time domain resource unit occupied by the second candidate channel both belong to the first time window; at least one of a time-frequency resource unit occupied by the first sequence and a time- frequency resource unit occupied by the first radio signal is used for determining the first time window; the first signaling is used for determining scheduling information of the second radio signal.


End of amendment. 

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended recites a method in a first node for wireless communication, comprising: transmitting a first sequence and a first radio signal, the first sequence being associated with the first radio signal, the first sequence is used for determining a time-frequency resource unit occupied by the first radio signal, the first sequence is used for determining a scrambling sequence of the first radio signal; the first sequence being transmitted on a first random-access channel, and a first bit block being used for generating the first radio signal; receiving a second radio signal, the second radio signal comprising a first information block; and transmitting a second sequence and a third radio signal, the second sequence being associated with the third radio signal, the second sequence is used for determining a time- frequency resource unit occupied by the third radio signal, the second sequence is used for determining a scrambling sequence of the third radio signal; the second sequence being transmitted on a second random-access channel, and the first bit block being used for generating the third radio signal; wherein the first radio signal is used for carrying a first identification, the first identification is used for determining the time-frequency resource unit occupied by the first radio signal; the first information block is used for triggering a transmission of the third radio signal; the first information block comprises a first sequence index, the first sequence index corresponds to the first sequence; the first information block is used for determining transmission parameters of the third radio signal.

The applicant’s arguments regarding the prior arts on record Agiwal, Ly and Heo not teaching the above mentioned features (page 9-11) have been fully considered and are persuasive. 

Further search on prior arts and prior arts on record fail to teach, alone or in combination, the above mentioned claimed features, along with all other limitations as recited in claim 1. Thus, claim 1 is allowed. Independent claims 6, 11 and 16 recite similar allowable subject matter, thus allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/1/2022